News Release News Release TSX:RMX | NYSE Alternext US:RBYFebruary 11, 2009 Rubicon Hits New High-Grade Gold Northeast of F2 Zone, Phoenix Gold Project, Red Lake, Ontario - high-grade intercepts include 5.07 oz/ton over 8.2 feet (173.7 g/t gold over 2.5 metres) - Rubicon Minerals Corporation (RMX.TSX:RBY.NYSE Alternext US) is pleased to announce new results from ongoing drilling at its 100%-controlled Phoenix Gold Project, located in the heart of the prolific Red Lake gold district of Ontario. The Company is conducting drilling around the F2 Gold Zone from which significant high-grade and bonanza-grade gold intercepts have been reported laterally over 580 metres and to depths of up to 1101 metres below surface (see news releases from March 12, 2008, onwards). F2 Zone northeast extension drilling Drilling 80 to 200 metres northeast of the core F2 Zone (Figure 1) has intersected bonanza gold grades at shallow depths in a potential northeastern extension of the F2 Zone. New intercepts include 5.07 oz/ton gold over 8.2 feet (173.7g/t gold over 2.5 metres), 7.60 oz/ton gold over 1.6 feet (260.5 g/t gold over 0.5 metres) and 1.25 oz/ton gold over 1.6 feet (43.0 g/t gold over 0.5 metres). High-grade, gold-bearing veins are observed within broad gold zones which include 0.15 oz/ton gold over 157.4 feet (5.1 g/t gold over 48.0 metres) and 0.18 oz/ton gold over 23.0 feet (6.2 g/t gold over 7.0 metres). Notably, host rocks to the mineralization are altered basalts similar to those in the F2 Core Zone.Results are provided in Table 1, below. These new intercepts are significant because: 1) They confirm that the F2 system is developed some 200 metres northeast of the core F2 Zone (Figure 1). 2) They are developed at shallow depths and suggest significant potential for additional mineralization at depth. In the core of the F2 Zone, located to the southwest, gold mineralization occurs from surface to 1101 metres below surface and remains open at depth. 3) They contain both bonanza-grade and extensive gold-bearing sulphide mineralization suggesting the gold system continues to be well developed in this area of new drilling. Additional drilling is ongoing to the northeast of the core F2 Zone area. F2 Zone southwest extension drilling New high grade results immediately southwest of the core F2 Zone include 3.49 oz/ton gold over 1.6 feet (119.6 g/t gold over 0.5 metres).Further to the southwest,
